FILED

UNITED STATES DISTRICT coURT cl k DEC 39 2010
. er , U.S. Di `
FOR THE DISTRICT GF COLUMBIA courts forthe  cB)fa
)
Jose G. Apollo Sr., )
)
Plaintiff, )
) ,
v. ) Civil Action No.
) 10 2336
Gerard R. Kelly et al. , )
)
Defendants. )
)

MEMORANDUM OPINION

This matter is before the Court on plaintiffs pro se complaint and application to proceed
in forma pauperis. The application will be granted and the case will be dismissed for lack of
subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and l332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction See Fed. R. Civ. P. 8(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. l2(h)(3).

Plaintiff, a homeless individual in the District of Columbia, sues the Chief Executive
Officer of a business located in Perry Point, Maryland, and a building resident manager in the
District of Columbia for the value of his personal property allegedly stolen by the resident

manager. He seeks $5,586.95 in damages. Compl. at 6. The complaint neither presents a federal

question nor provides a basis for diversity jurisdiction because the plaintiff and one of the
defendants are located in the District and the amount in controversy is well below the $75,000

minimum. A separate Order of dismissal accompanies this Memorandum Opinion.

waw§’

United States District Judge

Date: December 22 2010

117